DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It’s not clear whether the limitation “displayed in the window” or the limitation “identified from the image” is “based on a position of the window in the display.” (For examination purposes, the claimed displaying is interpreted to be based on the position of the window.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everitt et al. (US 2016/0349970) in view of Soohoo (US 5754348), Baar (US 2009/0132961), and Shimamura et al. (US 2010/0157084).
Regarding claim 1, Everitt teaches/suggests: An image display device comprising: 
a display (Everitt Fig. 1A: touch-sensitive display system 112); and 
at least one processor (Everitt Fig. 1A: processor(s) 120) configured to: 
control the display to display an image (Everitt [0162]: “For example, FIG. 6A illustrates a user interface generated by a browser application module 147, a word processing application module 384, or any other application module 146 that could generate the user interface illustrated in FIG. 6A to be displayed on device 100.”), 
provide a window for displaying a part of the image based on first user input information received from a user interface device that is configured to receive user inputs for a magnification function (Everitt [0163]-[0164]: “The device 100 receives 510 a magnification request from a user to magnify at least a portion of the display … In some embodiments this is implemented through the use of a zoom window as illustrated in FIG. 6B.”), 
control the display to display the part of the image in the window, wherein the part of the image is magnified to be displayed in the window (Everitt [0165]: “In some embodiments, the user interface displayed by device 100 includes a magnification window 600 that displays a magnified portion of the user interface that is located within a magnification region 610 as illustrated in FIG. 6B.”), 
change a location of the window on the display based on second user input information received from the user interface device (Everitt [0206]: “While displaying the user interface, the electronic device detects 1120 a scroll request to scroll the content within the magnification region … As shown in FIG. 12C, in some embodiments, in response to a scrolling gesture, the device displays the magnification region moved to a location 1230 on the user interface that is to the right of its previous location.”), 
control the display to display in the window a different part of the image, wherein the different part of the image is magnified to be displayed in the window and related to the location of the window (Everitt [0206]: “As shown in FIG. 12C, in some embodiments, in response to a scrolling gesture, the device displays the magnification region moved to a location 1230 on the user interface that is to the right of its previous location.”), 
Everitt does not teach/suggest:
fix the location of the window at a first location of the display, based on third user input information for fixing the window, the third user input information being received from the user interface device, and 
control the display to display another part of the image in the window, according to fourth user input information, with the location of the window being fixed at the first location of the display, the fourth user input being received from the user interface device, wherein the other part of the image is magnified to be displayed in the window and related to a second location of the display according to a type of the fourth user input information, and wherein types of the fourth user input information include a positional input.
Soohoo, however, teaches/suggests:
fix the location of the window at a first location of the display (Soohoo col. 2 line 60 – col. 3 line 15: “Displayed on a computer screen 106 are an original image window 108 containing an original image, and a magnified image window 110 containing a magnified image … It is clear that this method of image magnification, in contrast to those of the prior art, preserves the context of the selected region while the magnified image is displayed.”), and 
control the display to display another part of the image in the window, according to fourth user input information, with the location of the window being fixed at the first location of the display, the fourth user input being received from the user interface device, wherein the other part of the image is magnified to be displayed in the window and related to a second location of the display according to a type of the fourth user input information (Soohoo col. 2 line 60 – col. 3 line 15: “A selected region 112 of the original image is magnified and displayed within magnified image window 110. Typically, selected region 112 will have a position determined by a user-controlled pointing device … As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly.”), and wherein types of the fourth user input information include a positional input (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device.”).
Before the effective filing date of the claimed invention, the substitution of one known element (the fixed zoom window of Soohoo) for another (the floating zoom window of Everitt) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to preserve the context of the magnified region. As such, Everitt as modified by Soohoo teaches/suggests:
fix the location of the window at a first location of the display, based on third user input information for fixing the window, the third user input information being received from the user interface device (Everitt [0165]: “In some embodiments, the user interface displayed by device 100 includes a magnification window 600 that displays a magnified portion of the user interface that is located within a magnification region 610 as illustrated in FIG. 6B;” Soohoo col. 2 line 60 – col. 3 line 15: “Displayed on a computer screen 106 are an original image window 108 containing an original image, and a magnified image window 110 containing a magnified image … It is clear that this method of image magnification, in contrast to those of the prior art, preserves the context of the selected region while the magnified image is displayed.” [In view of Everitt and Soohoo, the claimed third user input information is an implicit feature of switching between the two modes of the zoom window. In addition, such feature would have been well known for the switching (Official Notice).]), 

Everitt as modified by Soohoo does not teach/suggest a zooming input. Baar, however, a zooming input (Baar [0047]: “The slide bar 440 includes a bar 441 that may be slid up and down, or left and right, to adjust and indicate the level of magnification. To control the level of magnification, the user would click on the bar 441 of the slide bar 440 and drag in the direction of desired magnification level.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the zoom window of Everitt as modified by Soohoo to include the slide bar of Baar to control the level of magnification.

Nor does Everitt as modified by Soohoo teach/suggest a selection of an identified object input. Shimamura, in view of Soohoo, teaches/suggests a selection of an identified object input (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device;” Shimamura [0058]: “Specifically, the part-of-face detecting unit 19 detects the face area from the shot image by using the face detecting unit 191.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the selected region of Everitt as modified by Soohoo to be a face that is detected (the claimed identified object) by Shimamura for automatic detection of faces.

Regarding claim 4, Everitt as modified by Soohoo, Baar, and Shimamura teaches/suggests: The image display device of claim 1, wherein the user interface device is further configured to receive the fourth user input for zooming in or out the magnified other part of the image in the window (Baar [0047]: “The slide bar 440 includes a bar 441 that may be slid up and down, or left and right, to adjust and indicate the level of magnification. To control the level of magnification, the user would click on the bar 441 of the slide bar 440 and drag in the direction of desired magnification level.”), and wherein the at least one processor is further configured to: 
zoom in the magnified other part of the image in response to a received zoom-in input, or zoom out the magnified other part of the image in response to a received zoom-out input (Baar [0047]: “Once the desired level of magnification is reached, the user would release the mouse button 310. The lens 410 is then locked with the selected magnification until a further magnification operation is performed.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Everitt as modified by Soohoo, Baar, and Shimamura teaches/suggests: The image display device of claim 1, wherein the magnified other part of the image displayed in the window is identified from the image, based on a position of the window in the display (Shimamura [0058]: “Specifically, the part-of-face detecting unit 19 detects the face area from the shot image by using the face detecting unit 191.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everitt et al. (US 2016/0349970) in view of Soohoo (US 5754348), Baar (US 2009/0132961), and Shimamura et al. (US 2010/0157084) as applied to claim 1 above, and further in view of Anderson (US 2012/0113019).
Regarding claim 2, Everitt as modified by Soohoo, Baar, and Shimamura does not teach/suggest: The image display device of claim 1, wherein the user interface device is further configured to receive a directional key input, and wherein the at least one processor is further configured to control so that the magnified other part of the image moves in the window in a direction corresponding to the received directional key input. Anderson, however, teaches/suggests receive a directional key input (Anderson [0087]: “In the lower left part of housing 238, D-Pad (directional pad) 228 may be provided to facilitate user input for the manipulation of either or both of the LCD screens 202 and 204. For example, D-Pad 228 may provide directional scrolling over the displayed text.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the device of Everitt as modified by Soohoo, Baar, and Shimamura to include the directional pad of Anderson for manipulation.

As such, Everitt as modified by Soohoo, Baar, Shimamura, and Anderson teaches/suggests wherein the at least one processor is further configured to control so that the magnified other part of the image moves in the window in a direction corresponding to the received directional key input (Soohoo col. 2 line 60 – col. 3 line 15: “As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly;” Anderson [0087]: “Thus, pressing the left arrow on D-Pad 228 would scroll the displayed text to the left, pressing the right arrow would scroll to the right, etc.”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everitt et al. (US 2016/0349970) in view of Soohoo (US 5754348), Baar (US 2009/0132961), and Shimamura et al. (US 2010/0157084) as applied to claim 1 above, and further in view of Wagner et al. (US 8365074).
Regarding claim 2, Everitt as modified by Soohoo, Baar, and Shimamura does not teach/suggest: The image display device of claim 1, wherein the display is further configured to display at least one of an icon or a scroll bar representing a movable direction of the magnified other part of the image in the window. Wagner, in view of Soohoo, teaches/suggests display an icon representing a movable direction of the magnified other part of the image in the window (Soohoo col. 2 line 60 – col. 3 line 15: “As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly;” Wagner col. 4 ll. 49-60: “In some implementations, as shown, arrows 214a, b, c and d can be included in the navigation control 200 once the panning feature is activated, to indicate that panning is an active input and to indicate the panning directions to the user.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the display of Everitt as modified by Soohoo, Baar, and Shimamura to include the navigation control of Wagner for panning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9256917 – nested zoom
US 2018/0089796 – cursor window
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611